Title: To James Madison from Samuel Hodgdon, 16 November 1781
From: Hodgdon, Samuel
To: Madison, James


Gentlemen
Philadelphia Novr 16. 1781.
Yesterday I received yours relative to Capt. Irish’s affair, in which I observe you do not think yourselves at liberty to bind the State by any Act of yours but that you are willing to give every possible Assistance by representing the necessities of the United States to the State you represent, & thereby urge the Payment of the Bill, as I consider the Establishment of the post in Virginia a real advantage to the State, I am led to hope the Application thro’ your Influence will prove effectual, and shall accordingly direct Captain Irish to wait on you for your Letters on the Subject, previous to his setting out which I expect will be on Monday next. With respect I am Gentlemen Yours
Saml. Hodgdon CGMS
